In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00427-CV


    TOMORROW TELECOM, INC. AND TOMORROW WEST, LLC, APPELLANTS

                                            V.

                             JEREMY JOHNSON, APPELLEE

                           On Appeal from the 237th District Court
                                   Lubbock County, Texas
                Trial Court No. 2017-527,516, Honorable Les Hatch, Presiding

                                     March 2, 2020

         ORDER ON MOTION FOR ACCESS TO SEALED RECORDS
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

       Pending before the Court is the Motion for Access to Sealed Records filed by

appellants, Tomorrow Telecom, Inc. and Tomorrow West, LLC. During a hearing before

the trial court on August 23, 2019, “Exhibit P-4” was admitted into evidence under seal.

The exhibit was filed under seal with this Court in volume 4 of the reporter’s record.

Appellants now request access to the sealed record. We grant their motion.


       Accordingly, we order the sealed volume 4 of the reporter’s record to be made

available to the attorneys of record for the purpose of preparing briefs and motions in this
appeal. The Clerk of this Court shall make the sealed record available through the

Attorney Portal (https://attorneyportal.txcourts.gov) in a format that is accessible only to

the attorneys of record. Appellate counsel may review the contents of the sealed record

but may not print or copy any of its contents. The parties and their counsel are ordered

not to disclose or disseminate any information contained in the sealed record to any other

person or entity. Should the parties address any arguments related to evidence contained

in the sealed record, the parties are ordered to note on the cover page of their respective

briefs the following: “BRIEF CONTAINS SEALED MATERIALS.” The Clerk shall remove

access to the sealed record from the Attorney Portal after submission of the appeal to the

Court.


         It is so ordered.


                                                        Per Curiam




                                             2